Citation Nr: 0208864	
Decision Date: 08/01/02    Archive Date: 08/12/02

DOCKET NO.  95-24 979	)	DATE
	)
		)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
burn of the left popliteal region, currently evaluated as 10 
percent disabling.

2.  Entitlement to service connection for left knee 
disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse



ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from June 1984 to 
March 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) following February 1995 and September 1996 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Pittsburgh, Pennsylvania.


FINDINGS OF FACT

1.  The veteran perfected an appeal of a February 1995 rating 
decision that, in part, denied entitlement to a rating in 
excess of 10 percent for residuals of a burn of the left 
popliteal region, as well as a September 1996 rating decision 
that, in part, denied entitlement to service connection for 
left knee disability.

2.  On June 19, 2002, the Board promulgated a decision which 
disposed of two issues on appeal, and which deferred 
consideration of the issues of entitlement to a rating in 
excess of 10 percent for residuals of a burn of the left 
popliteal region, and entitlement to service connection for 
left knee disability.

3.  On July 2, 2002, prior to the promulgation of a decision 
in the appeal with respect to the two remaining issues, the 
Board received written notification from the veteran that a 
withdrawal of his appeal is requested. 



CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 1991); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2001).  
Withdrawal may be made by the veteran or by his authorized 
representative, except that a representative may not withdraw 
a substantive appeal filed by the veteran personally without 
the express written consent of the veteran.  38 C.F.R. 
§ 20.204(c) (2001).  

On June 19, 2002, the Board promulgated a decision disposing 
of two issues (entitlement to service connection for right 
knee disability and entitlement to a rating in excess of 10 
percent for residuals of a fracture of the sternum), and 
deferring consideration of two remaining issues that had been 
developed for appellate review:  entitlement to an increased 
disability rating for residuals of a burn of the left 
popliteal region and entitlement to service connection for 
left knee disability.  Consideration of those issues was 
deferred while the Board undertook additional development 
pursuant to authority granted by 67 Fed. Reg. 3099, 3104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  

On July 2, 2002, before promulgation of a decision with 
respect to the two remaining issues, the veteran submitted a 
signed statement indicating that he desired to withdraw any 
and all issues on appeal before the Board.  Since the veteran 
has withdrawn his appeal with respect to the issues of 
entitlement to an increased disability rating for residuals 
of a burn of the left popliteal region and entitlement to 
service connection for left knee disability by written 
correspondence, there remain no allegations of errors of fact 
or law for appellate consideration.  Accordingly, the Board 
does not have jurisdiction to review the appeal, and the 
matters are dismissed. 


ORDER

The appeal is dismissed.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

